675 S.E.2d 42 (2009)
DOMINION HEALTHCARE
v.
NCDHHS, et al.
No. 368P08.
Supreme Court of North Carolina.
March 19, 2009.
Shelly T. Eason, Scott W. Warren, Raleigh, for Wake LME.
Burley B. Mitchell, Johnny M. Loper, Raleigh, for NCDHHS.
*43 Hugh J. Eighmie, II, Stuart, FL, Geoffrey Simmons, Raleigh, Eric Michaux, Durham, for Dominion Healthcare.
Belinda Smith, Special Deputy Attorney General, Tracy J. Hayes, Dana B. French, Assistant Attorney Generals, for NCDHHS.
The following order has been entered on the motion filed on the 12th day of September 2008 by Respondent to Withdraw Petition for Writ of Supersedeas:
"Motion Allowed by order of the Court in conference this the 19th day of March 2009."